Citation Nr: 1815668	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  14-44 197	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. Dellarco, Associate Counsel 

INTRODUCTION

The Veteran had active service from October 1979 to June 1983. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

While the Veteran has claimed service connection for PTSD, a July 2013 VA examination report reflects that the Veteran has also been diagnosed with depressive disorder.  Therefore, the Board has characterized the claim as entitlement to service connection an acquired psychiatric disorder, to include PTSD pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009). 

In October 2017 a Board hearing was held before the undersigned, and a transcript is of record. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to appellate review.

Initially, the Board notes that the July 2013 VA examiner references a July 2011 VA treatment record where the Veteran was diagnosed with PTSD due solely to childhood sexual abuse.  However, this record is not associated with the claims file.  
In fact, while the July 2013 rating decision stated that treatment records from Bay Pines from May 2, 2011 through July 23, 2013 were electronically reviewed, no copies of these records have been associated with the claims file.  In addition, during the October 2017 Board Hearing, the Veteran identified three VA locations that may have potentially pertinent treatment records.  These were the VA at Palm Harbor, Bay Pines, and St. Petersburg. However, the claims file only has records from Bay Pines from December 2013 to October 2014.  Therefore, a remand is warranted to obtain all outstanding VA medical records.  
In addition, the July 2013 VA examiner opined that a diagnosis of PTSD resulting from MST is not supported.  The July 2013 VA examination also opined that the Veteran's depressive disorder manifested even before military service and cannot be tied in solely to the alleged military sexual trauma (MST).  

A Veteran is presumed in sound condition except for defects noted when examined and accepted for service. According to 38 C.F.R. § 3.304 (b), the term "noted" denotes only such conditions that are recorded in examination reports. The existence of conditions prior to service reported by the Veteran as medical history does not constitute a notation of such conditions, but will be considered together with all other material evidence in determining the question of when a disease or disability began. See 38 C.F.R. § 3.304 (b)(1). 

Clear and unmistakable evidence that the disability existed prior to service and was not aggravated by service will rebut the presumption of soundness. 38 U.S.C.A. § 1111 ; VAOPGCPREC 3- 2003. Once the presumption of soundness has attached, VA holds the burden of proving by clear and unmistakable evidence that both (1) the Veteran's disease or injury pre-existed service, and (2) that such disease or injury was not aggravated by service. VAOGCPREC 3-03.

VA has a duty to ensure that any examination or VA opinion it provides is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007). In light of the foregoing, the Veteran must be afforded an additional VA examination and opinion, that addresses whether clear and unmistakable evidence that both (1) the Veteran's depressive disorder pre-existed service, and (2) that such depressive disorder was not aggravated by service. 38 U.S.C.A. § 5103A (d); 38 C.F.R. § 3.159 (c)(4); McLendon v. Nicholson, 20 Vet. App. 79, 84-86 (2006).

Also, during the July 2013 VA examination the Veteran indicated that she was receiving SSDI, which, in part, was awarded for "emotional issues."  VA treatment records also indicate the Veteran is receiving SSDI.  While the Board notes that SSA decisions and records are not controlling for VA determinations, they nonetheless may contain pertinent information related to the Veteran's current VA claim.  See Collier v. Derwinski, 1 Vet. App. 412 (1991); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  As such, on remand the RO should obtain any SSA records to include any records concerning an acquired psychiatric disorder.   

Military personnel records associated with the claims file have a document in German.  As this case is being the remanded, the RO should ensure that all military records in German are translated. 

Lastly, on the same day in March 2014 the Veteran completed two, separate VA Form 21-22 forms appointing two different Veteran's service organizations.  On remand, the RO should have the Veteran clarify who her representative is. [For purposes of this decision, the Board has elected to list the Veteran's service organization that represented the Veteran during her October 2017 Board Hearing on the title page.]

Accordingly, the case is REMANDED for the following actions:

1.  Contact the Veteran and have her clarify who her representative is in this matter. 

2.  Obtain an English translation of records in German contained in the Veteran's military personnel file. 

3.  Obtain complete copies of all available VA treatment records for this Veteran from the VA at Palm Harbor, Bay Pines, and St. Petersburg, to include all outstanding VA records dated from 2011 to the present.  

The Board explicitly notes that VA medical records referenced in the July 2013 VA examination report and rating decision has not been associated with the claim file. 

4.  Obtain from SSA any decisions and/or records pertinent to the Veteran's claim for SSA disability benefits, to include any medical records concerning an acquired psychiatric disorder.  All efforts to obtain the records should be fully documented, and a negative response should be requested if no records are available.

5.  After the above development and association of any records with the claims file, arrange for the Veteran to undergo a new VA examination by a psychologist or psychiatrist to determine the nature and etiology of any diagnosed acquired psychiatric disorder.  The Veteran's claims file must be made available to and reviewed by the examiner, and the examination report should reflect that such a review of the claims files was made.  The examiner must reconcile all prior medical opinions and diagnoses of record when providing the following:

(a) Identify any acquired psychiatric disorder present at any time during the pendency of the appeal, even if such disorder resolved, to include PTSD.  The examiner should specifically state whether each criterion for a diagnosis of PTSD is met. 

(b) For each diagnosis found during the period on appeal, opine as to whether it is clear and unmistakable (i.e., obvious, manifest, and undebatable) that the Veteran's diagnosed acquired psychiatric disorder pre-existed active service. 

(c) If any acquired psychiatric disorder clearly and unmistakably existed prior to his entry into service, is there clear and unmistakable evidence that such disorder did not increase in severity during service? 

(d) For each diagnosis found during the period on appeal, if the answer to (a) or (b) is no, opine whether it is at least as likely as not (50 percent or greater probability) had its onset during the Veteran's service or is otherwise related to any in-service disease, event, or injury. 

(e) If a diagnosis of PTSD is warranted, the examiner should state the stressors that support the diagnosis of  PTSD.  The examiner should specifically make a finding as to whether there are factors to support the finding that the reported personal assault in service occurred.  (See the September 26, 2012 Statement in Support of Claim).  If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the account of the stressor incident. 

The examiner is reminded that "clear and unmistakable evidence" means that which cannot be misunderstood or misinterpreted; it is that which is undebatable. The phrase "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

Any opinions offered should be accompanied by the underlying reasons for the conclusions. If the examiner is unable to offer any of the requested opinions, it is essential that the he or she offer a rationale for the conclusion that an opinion could not be provided without resort to speculation, together with a statement as to whether there is additional evidence that could enable an opinion to be provided, or whether the inability to provide the opinion is based on the limits of medical knowledge. 

6. After ensuring compliance with the development requested above, readjudicate the claim.  If the decision is adverse to the Veteran, issue a supplemental statement of the case and allow the appropriate time for response. Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



_________________________________________________
Lesley A. Rein 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




